62 F.3d 1426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Warren MALLEY, Defendant-Appellant.
No. 95-55229.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1995.*Decided Aug. 7, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
David Warren Malley, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  Malley contends that trial counsel provided ineffective assistance, and that the district court erred by denying the Sec. 2255 motion without holding an evidentiary hearing.  We have jurisdiction under 28 U.S.C. Sec. 2255.  We review de novo the denial of a Sec. 2255 motion.  Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir. 1995).  We review for clear error a district court's findings of fact.   Id. at 1452.  A district court's decision not to hold an evidentiary hearing is reviewed for abuse of discretion.  Frazer v. United States, 18 F.3d 778, 781 (9th Cir. 1994).  We affirm for the reasons stated in the district court's order denying Malley's Sec. 2255 motion.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3